

117 HRES 502 IH: Recognizing the border crisis as a threat to national security and supporting Governor Greg Abbott’s initiative in completing the border wall.
U.S. House of Representatives
2021-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 502IN THE HOUSE OF REPRESENTATIVESJune 25, 2021Mr. Weber of Texas (for himself, Ms. Herrell, Mr. Burgess, Mr. Babin, Mr. Nehls, Mr. Cloud, Mr. Brady, Mr. Sessions, Mr. Jackson, Ms. Van Duyne, Ms. Granger, Mr. Carter of Texas, Mr. McCaul, Mr. Pfluger, Mr. Taylor, Mr. Duncan, Mr. Gohmert, Mr. Moore of Alabama, Mr. Perry, Mr. Gooden of Texas, Mr. Arrington, and Mr. Fallon) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the border crisis as a threat to national security and supporting Governor Greg Abbott’s initiative in completing the border wall.Whereas, in March 2021, the number of unaccompanied children illegally crossing the United States-Mexico border increased from 18,096 to 47,642, resulting in a 163-percent increase over March 2020;Whereas, in March 2021, the number of families that illegally crossed the border increased from 40,548 to 92,308, resulting in a 128-percent increase over March 2020;Whereas, in March 2021, the number of single adults that illegally crossed the border increased from 132,806 to 410,460, resulting in a 209-percent increase over March 2020;Whereas, in January 2021, U.S. Customs and Border Protection (CBP) took 78,442 migrants into custody, followed by an apprehension of 101,117 in February, 173,337 in March, and 178,854 in April;Whereas illegal crossings so far in fiscal year 2021 are on track to be the highest recorded in 20 years;Whereas 90 percent of the narcotics that enter the United States come across the southern border;Whereas, so far in fiscal year 2021, CBP has seized 176,517 pounds of marijuana, 119,450 pounds of methamphetamine, 19,312 pounds of cocaine, and 7,039 pounds of fentanyl at the southern border;Whereas CBP has seized more fentanyl so far in fiscal year 2021 than in all of fiscal year 2020;Whereas the House of Representatives, under Democratic leadership, has failed to adequately respond to the crisis at the southern border;Whereas the Federal Government’s inaction has directly impacted Texas, leading Governor Greg Abbott to pursue Texas’ own border wall to ensure the safety of the State; andWhereas, while Texas and other southern border States are merely the front line, illegal immigration is a problem that affects every State, regardless of proximity to the border, and requires the attention and action of all Governors: Now, therefore, be itThat the House of Representatives—(1)recognizes the increasingly flagrant disregard for border security;(2)realizes the status quo is unsustainable, irresponsible, and dangerous;(3)commits to addressing the border security crisis faced by the United States; (4)supports Governor Greg Abbott’s initiative to complete the border wall in Texas; and(5)calls upon other border State Governors to follow suit in their States.